Citation Nr: 1521095	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-32 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.



FINDING OF FACT

The most probative competent evidence weighs against a finding that the Veteran has PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated May 2010, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claims decided herein have also been obtained.   

The Veteran was afforded VA examinations in March 2011 and May 2013 for his service connection claim.  The examination reports reflect review of the claims folder and pertinent mental status evaluations.  Both examiners declined to diagnose the Veteran with any psychiatric disorder and both thoroughly explained why diagnoses were not clinically appropriate.  The Board considers the examination reports adequate for adjudication purposes for the service connection issue being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

In general, service connection requires: medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Specifically for PTSD claims, the record must include (1) medical evidence diagnosing PTSD in conformance with the DSM-IV criteria; (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-V; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board on August 4, 2014, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014).)

A valid service connection claim must include competent evidence of a current disability, which in this case would be a PTSD diagnosis in conformance with the DSM-IV PTSD diagnostic criteria.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.304(f).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007). 

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran was afforded a VA examination in March 2011 with review of the claims folder.  There, the examiner declined to diagnose the Veteran with any psychiatric disabilities, including PTSD.  The Veteran recalled two stressors, one where he was ambushed and one where his troop was fired at from a helicopter.  The Veteran reported that since service he has experienced trouble sleeping, some thoughts about Vietnam and some dreams about his experiences in service.  The examiner explained that the Veteran's recall of his experiences in Vietnam was quite meager; and the two stressors he did describe did not appear to meet the criteria for traumatic stressors in relation to his subjective experience of them.  The examiner also explained that while the Veteran tends to avoid thinking and talking about Vietnam and anxiety-related nightmares, there were no other symptoms or problems suggestive of PTSD.  The examiner ultimately concluded that the Veteran did not have PTDS or any other mental or emotional disorder.

A May 2010 report from Dr. H.J. notes that the Veteran was referred to him by a Veteran representative.  Dr. H.J. indicated that the source of the Veteran's information was from the Veteran and his spouse.  According to Dr. H.J., the Veteran: 

witnessed many horrific event[s] of the war to include death and serious injury to fellow comrade[s] and others.  He earned a combat infantry batch [sic] when he was in Vietnam.  He reported that his base came under fire under [sic] numerous occasions . . . with a lot of persuasion, he was able to inform me that it was very close cold [sic] when he and his company gone [sic] to the mountains and they came under by Iraq [sic] fire and he felt that they are [sic] going to be ambushed and killed, but stated luckily none of them was [sic] killed, but he reported that there was one incidence [sic] while they were walking in the jungle the machine gun from the enemy side killed their [sic] was called [sic] front man." 

After brief mental status examination, Dr. H.J. diagnosed the Veteran with PTSD.

The Veteran was afforded a second VA examination with a different examiner in May 2013.  The examiner reviewed the Veteran's entire claims file, including the May 2010 treatment record from Dr. H.J., and summarized all the relevant records.  The examiner also indicated the Veteran did not elaborate much on his Vietnam experiences.  The examiner concluded that the Veteran's reported stressor did meet DSM-VI Criterion A.  He also concluded that the Veteran met Criterion B by experiencing recurrent and distressing recollections of his stressor.  The examiner, however, concluded that Criterion C, regarding persistent avoidance of stimuli associated with the trauma, was not met.  While the Veteran displayed efforts to avoid thoughts, feelings or conversations associated with the trauma, he did not experience any other symptoms associated with Criterion C.  Likewise, the examiner concluded that Criterion D, pertaining to persistent symptoms of increased arousal, was not met.  While the Veteran reported experiencing difficulty sleeping, there was no irritability, difficulty concentrating, hypervigilance, or exaggerated startle response.  Ultimately, the examiner concluded that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD, or any other psychiatric disorder.

The threshold question is whether the Veteran currently has or has ever had the disability in question-PTSD.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 323; 38 C.F.R. § 3.304(f).  The diagnosis of PTSD is a complex medical question that requires expertise in mental healthcare.  As the Veteran is not demonstrated to have such expertise, his reports are not competent and have no probative value to show a current PTSD diagnosis.  Jandreau, 492 F.3d at 1377.

Competent medical evidence is required to establish a PTSD diagnosis.  Woehlaert, 21 Vet. App. 456; 38 C.F.R. § 3.304(f).  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The only evidence in support of the claim consists of the May 2010 report of Dr. H.J. Review of that report shows that the PTSD diagnosis was premised on a cursory review of the Veteran's symptoms.  Dr. H.J. did not query the Veteran in detail about his current symptoms and, crucially, did not explain how the Veteran's current symptoms met the DSM-IV PTSD diagnostic criteria.  Moreover, Dr. H.J. did not have the Veteran's claims folder for review.  In this regard, the Board notes that a review of the entire claims folder is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, neither of those criteria are satisfied.  Dr. H.J. only treated the Veteran on four occasions, and his diagnosis was based on the Veteran's assertions of many traumatic events from his service, which is in contrast to the VA examiners' reports.  Moreover, Dr. H.J.'s discussion of a stressor from Iraq, when the Veteran served during Vietnam, renders the report less probative.  Finally, Dr. H.J.'s findings are detailed in two pages, as compared to the 23-page report of the May 2013 VA examiner, who specifically considered Dr. H.J.'s report yet still found that the Veteran did not exhibit PTSD.  In sum, given the superficial nature of Dr. H.J.'s report, the Board does not find it persuasive to show a current PTSD diagnosis. 

By contrast, the March 2011 and May 2013 VA examiners conducted a longitudinal review of the record and provided a detailed medical explanation for why the Veteran's symptoms did not meet the DSM-IV PTSD criteria.  The 2011 and 2013 VA examiners' opinions are plausible and consistent with the additional evidence of record, namely a lack of any report of psychiatric symptoms for over four decades following service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (stating that evidence of a prolonged period without medical complaint is proper to consider).  Consequently, the Board considers the 2011 and 2013 VA medical opinions to be highly probative evidence weighing against a current PTSD diagnosis.

In summary, the Board finds the most probative competent medical evidence to weigh against a PTSD diagnosis.  A current disability is not demonstrated, and the claim fails on this basis alone.  As the preponderance of the evidence is against the Veteran's claim, and the benefit-of-the-doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


